Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA; limited to paragraph [21] and Fig. 2 of the present Application (published as US-20210311757-A1)) in view of Marchal (Marchal, Xavier, et al. "A virtualized and monitored NDN infrastructure featuring a NDN/HTTP gateway." Proceedings of the 3rd ACM Conference on Information-Centric Networking. (Year: 2016)) and Kata (Ernst, E. et al. “Kata Containers Architecture” GitHub, Inc., 2019; note Kata was provided by Applicant in --an IDS).
Regarding claim 1, APA (a “prior art Kubernetes system”, see [21]) shows a method of processing an introspection command for a container running in a virtual machine ([21], “the kubelet on each note . . . lists for introspection commands”), wherein the virtual machine is one of a plurality of virtual machines running in a host computer (Fig. 2, showing pods A, B, and C), each of the virtual machines having one or more containers running therein (Fig. 2, where each pod is running at least two containers), said method comprising:	receiving a first request that is formulated according to a first protocol and includes the introspection command ([21] discussing an HTTP channel for transmission of introspection commands);	identifying the virtual machine from the first request ([21], “the kubelet determines which container in which pod is the target…”); 	a request that includes the introspection command ([21] “… Is the target of the introspection command”); and	transmitting the request to a container running in the virtual machine to execute the introspection command ([21] “… and forwards the introspection command … to the target container”).	APA does not show formulating a second request according to a second protocol and transmitting the second request.	Marchal shows formulating a second request according to a second protocol and transmitting the second request (pg. 225, discussing a virtualized protocol translation gateway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art virtualization teachings of APA with the multiple 
	APA in view of Marchal do not show a request to a container management process running in the virtual machine for the container management process to execute the introspection command.
	Kata shows a request to a container management process running in the virtual machine for the container management process (pg. 3 discussing the “kata-runtime”) to execute the introspection command (pg. 5, see “the agent will execute the command”, pg. 11, see the “state” command).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization management and interaction environment of APA in view of Marchal with the container management of Kata in order to support additional interaction mechanisms (e.g., both Docker Engine and Kubernetes, see Kata, pg. 2), thus supporting additional operation environments, while ensuring the deployed virtualization environments are properly monitored to ensure the desired system state is maintained (e.g., via Kata’s shims; pg. 12).
	Regarding claim 2, APA in view of Marchal and Kata further show wherein	the host computer has a virtual machine (VM) management process  (Kata, pgs. 2 – 3 discussing the “kata-runtime”) running therein, and the VM management process has a communication channel established with each of the virtual machines (Kata, pg. 3 discussing transmissions of, and response to, management commands), andRegarding claim 3, APA in view of Marchal and Kata further show wherein the first protocol is TCP (transmission control protocol) (APA, Fig. 2, showing HTTP over TCP) and the second protocol is virtual socket protocol (Kata, pg. 3 discussing the “VSOCK interface”).
	Regarding claim 4, APA in view of Marchal and Kata further show wherein the first request is an HTTP (hypertext transfer protocol) request (APA, Fig. 2, showing HTTP over TCP) and the second request is an HTTP request (Marchal, pg. 225).
	Regarding claim 5, APA in view of Marchal and Kata further show wherein the introspection command is a command to execute a command inside the container (Kata, pg. 3 discussing “to send container management commands”) while the container is running (Kata, pg. 5, see “creating the container” and then where “the agent will execute the command”, also pg. 9 discussing the “already running container”).
	Regarding claim 6, APA in view of Marchal and Kata further show wherein the introspection command is a command to hook up to standard input-output channels of the container (Kata, pg. 3 discussing the “I/O streams (stdout, sterr, stdin)”) while the container is running (Kata, pg. 5, see “creating the container” and then where “the agent will execute the command”, also pg. 9 discussing the “already running container”).	Regarding claim 7, APA in view of Marchal and Kata further show wherein the introspection command is a command to establish a bidirectional communication channel with Regarding claim 9, the limitations of said claim are addressed in the analysis of claim 1.
	Regarding claim 10, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 11, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 12, the limitations of said claim are addressed in the analysis of claim 4.
	Regarding claim 13, the limitations of said claim are addressed in the analysis of claim 5.
	Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 6.
	Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 7.
	Regarding claim 17, APA (a “prior art Kubernetes system”, see [21]) shows a host computer in which a virtual machine (VM) management process (Fig. 2, showing a kubelet) and a plurality of virtual machines are running (Fig. 2, showing pods A, B, and C), wherein the VM management process executes the steps of:	receiving a first request that is formulated according to a first protocol and includes the introspection command ([21] discussing an HTTP channel for transmission of introspection commands);	identifying the virtual machine from the first request ([21], “the kubelet determines which container in which pod is the target…”); 	a request that includes the introspection command ([21] “… Is the target of the introspection command”); and	transmitting the request to a container running in the virtual machine to execute the  formulating a second request according to a second protocol and transmitting the second request (pg. 225, discussing a virtualized protocol translation gateway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art virtualization teachings of APA with the multiple protocol support and protocol translation teachings of Marchal in order to enable additional mechanisms of interaction with the managed virtualization environment and provide interoperable with additional applications for interacting with said environment.
	APA in view of Marchal do not show a request to a container management process running in the virtual machine for the container management process to execute the introspection command.
	Kata shows a request to a container management process running in the virtual machine for the container management process (pg. 3 discussing the “kata-runtime”) to execute the introspection command (pg. 5, see “the agent will execute the command”, pg. 11, see the “state” command).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization management and interaction environment of APA in view of Marchal with the container management of Kata in order to support additional interaction mechanisms (e.g., both Docker Engine and Kubernetes, see Kata, pg. 2), thus 
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 3.	
	Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 4.
	

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Marchal and Kata as applied to claim 1 above, further in view of Liu (EP-3905610-A1).
	Regarding claim 8, APA in view of Marchal and Kata show the command (Kata, pg. 3).	APA in view of Marchal and Kata do not show where establishing the bidirectional communication channel via a port-forwarding command that maps a local port to a port on the virtual machine.	Liu shows establishing the bidirectional communication channel via a port-forwarding command that maps a local port to a port on the virtual machine ([7,27,35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtualization management and monitoring architecture of APA in view of Marchal and Kata with the data transmission techniques of Liu in order to improve packet transmission efficiency (Liu, [34]).
	Regarding claim 6, the limitations of said claim are addressed in the analysis of claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
Aly (Aly, Mohab, Foutse Khomh, and Soumaya Yacout. "Kubernetes or openShift? Which technology best suits eclipse hono IoT deployments." 2018 IEEE 11th Conference on Service-Oriented Computing and Applications (SOCA). IEEE. (Year: 2018)),	Watts (Watts, Thomas, et al. "Insight from a docker container introspection." Hawaii International Conference on System Sciences 2019. (Year: 2019)), and 	VMCI Sockets (VMCI Sockets Programming Guide. VMware Workstation 6.5 and VMware Server 2.0 (Year: 2008))
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442